Citation Nr: 1427129	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-26 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Propriety of the reduction of the Veteran's VA compensation benefits as a result of incarceration for a felony offense.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to November 1972.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which confirmed and continued a reduction in the payment of his service-connected benefits due to his incarceration for a felony offense.

He testified at an RO hearing in December 2011 via telephone.  A copy of the hearing transcript has been associated with the claims file, so is of record.


FINDINGS OF FACT

1.  Service connection is in effect for chronic paranoid schizophrenia, which has been rated as 100-percent disabling effectively since January 1993.

2.  The Veteran was incarcerated in a local jail on August [redacted], 2001; VA resultantly reduced his compensation payments to the 10-percent level on October 9, 2001, the 61st day of his incarceration.

3.  He was sentenced to 50 years imprisonment in a State prison in August 2001.  His sentence was later reduced to 30 years in January 2003, and he has been incarcerated at a local or State correctional facility since being sentenced for convictions for two felony counts of first-degree sexual assault of a child.


CONCLUSION OF LAW

The reduction of his VA compensation benefits to 10 percent is proper.  38 U.S.C.A. § 5313 (West 2002 & Supp. 2013); 38 C.F.R. § 3.665 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As concerning this issue at hand of whether the continued reduction of the Veteran's disability compensation benefits payments because of his incarceration is proper, notice under the Veterans Claims Assistance Act (VCAA) is not required because there is no dispute as to the relevant facts and the law is controlling.  The VCAA does not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Furthermore, this claim on appeal arises under 38 U.S.C.A. § 5313, which requires a reduction of benefits for certain incarcerated Veterans, and not from the receipt of a substantially complete application from a Veteran.  Thus, the VCAA is inapplicable to this appeal, and further discussion of it is not required.

II.  Reduction based on Incarceration

A Veteran who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and who has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10-percent disabling beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R.§ 3.665.

In this case, entitlement to service connection has been established for chronic paranoid schizophrenia, which has been rated as 100-percent disabling effectively since January 1993.  Records from the Wisconsin Circuit Court Access system, however, as well as transcripts of the Veteran's jury trial, document the criminal proceedings involving him and show that he was convicted in August 2001 of two felony counts of first-degree sexual assault of a child, as well as two felony counts of child enticement.  The child enticement charges were dismissed on a motion from the prosecuting attorney, but not the first-degree sexual assault of a child.

The Veteran has offered two arguments as to why his benefit payments should be restored to their full level of 100 percent.  First, he argued that he had, in fact, been acquitted of the charges against him, and he submitted a copy of the judgment of dismissal for the two counts of child enticement.  But as the RO noted in September and November 2010, his compensation has been reduced based on his convictions and incarceration for the two remaining counts of first-degree sexual assault of a child.  He has not provided any evidence indicating these convictions were overturned on appeal.  See 38 C.F.R. § 3.665(m).  He also has not provided any evidence that he has been released from his sentence of incarceration for these convictions.  See 38 C.F.R. § 3.665(i).

As well, he argues that his convictions for first-degree sexual assault of a child are illegal because there was no specific provision for such an offense in June 1990 when he committed the acts.  In other words, he alleges he was convicted for an act under a law that was passed ex post facto.  While the Board acknowledges his claim, it must again note that there is no indication in the record that his convictions have been overturned, and no indication that any State or Federal court or other authority with jurisdiction over his criminal case has found merit in his arguments.  The Board, itself, does not have the authority to address the legality of his sentence.

So after careful consideration of the evidence of record, the Board finds that his felony convictions remain intact and he continues to be incarcerated pursuant to his sentence.  Therefore, restoration of VA compensation benefits at the normal rate is not warranted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The reduction of the Veteran's VA compensation benefits to 10 percent remains proper, and restoration of payments at the 100-percent level is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


